 Case: 2:20-cv-01213-EAS-CMV Doc #: 5 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 28




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 BRIAN PATTON,

                        Plaintiff,

         v.                                          Civil Action 2:20-cv-1213
                                                     Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Chelsey M. Vascura
 UNITED CHECK RECOVERY
 BUREAU, INC., et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       This matter is before the undersigned for a Report and Recommendation on the Court’s

April 20, 2020 Show Cause Order (ECF No. 4). For the reasons that follow, it is

RECOMMENDED that Plaintiff’s claims against Defendant United Check Recovery Bureau,

Inc. be DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure

41(b) for failure to prosecute.

       Plaintiff filed this action on March 5, 2020. (ECF No. 1.) The docket reflects that

service was completed upon Defendant United Check Recovery Bureau, Inc. (“UCRB”) on

March 16, 2020, and that an answer was due on April 6, 2020. (ECF No. 3.) Although UCRB

failed to file a timely answer or other response to the Complaint, Plaintiff did not apply for an

entry of default from the Clerk pursuant to Federal Rule of Civil Procedure 55(a). On April 20,

2020, the Court ordered Plaintiff to show cause why the claims against UCRB should not be

dismissed for want of prosecution within fourteen days of the Show Cause Order unless he had

filed an application for entry of default in the interim. (ECF No. 4.)
 Case: 2:20-cv-01213-EAS-CMV Doc #: 5 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 29




       To date, Plaintiff has not responded to the Show Cause Order and has not filed an

application for entry of default against UCRB. It is therefore RECOMMENDED that this action

be DISMISSED WITHOUT PREJUDICE against UCRB pursuant to Rule 41(b) for failure to

prosecute.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
